DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  “projecting onto a liquid images of keys…” is missing a comma for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AquaTop Display: Interactive Water Surface for Viewing and Manipulating Information in a Bathroom by Koike et al. (Koike).
As to claim 1, Reddy discloses a device comprising: 
at least one computer memory that is not a transitory signal and that comprises instructions executable by at least one processor (Page 157; hardware: PC as controller using C++ software) to: 
project at least one image onto at least one liquid (Page 156; projecting images onto water); 
receive indication of an interaction with the image (Fig. 2; Page 156-157; poking fingers from beneath the water, stroking water by hand, scooping water, hitting water); 
based at least in part on the indication, correlate the image to at least one computer action (Fig. 2; Page 156-157; poking fingers from beneath the water - selection, stroking water by hand – collect or spread projected information, scooping water – drag and drop, hitting water – escape application mode); and 
execute the computer action (Fig. 7-11; Page 159, stroking, scooping, hitting).

As to claim 2, Reddy discloses the device of Claim 1, wherein the computer action comprises an action in a computer simulation (Fig. 7-11; Page 159, games).

As to claim 3, Reddy discloses the device of Claim 1, wherein the liquid comprises water (Page 155-163, water).

As to claim 8, Reddy discloses the device of Claim 1, wherein the indication of an interaction with the image is received from a camera (Page 157; depth camera).

As to claim 10, Reddy discloses the device of Claim 1, wherein the computer action comprises a computer game action (Fig. 7-11; Page 159, games).

As to claim 11, Reddy discloses the device of Claim 1, wherein the indication of an interaction with the image is derived from ripples in the liquid (Fig. 2; Page 156-157;159; poking fingers from beneath the water, stroking water by hand, scooping water, hitting water).

As to claim 12, Reddy discloses the device of Claim 1, wherein the image comprises an image of at least one key of a computer game controller (Fig. 7-11; Page 159, games).

As to claim 13, Reddy discloses an assembly comprising: 
at least one processor configured with instructions (Page 157; hardware: PC as controller using C++ software) to: 
project one or more images are projected onto liquid (Page 156; projecting images onto water); 
receive an indication of interaction with the one or more images (Fig. 2; Page 156-157; poking fingers from beneath the water, stroking water by hand, scooping water, hitting water); 
responsive to the indication, correlate the one or more images with an action (Fig. 2; Page 156-157; poking fingers from beneath the water - selection, stroking water by hand – collect or spread projected information, scooping water – drag and drop, hitting water – escape application mode); and 
execute the associated action (Fig. 7-11; Page 159, stroking, scooping, hitting).

As to claim 14, Reddy discloses the assembly of Claim 13, wherein the associated action comprises an action of a computer game character (Fig. 7-11; Page 159, games).

As to claim 18, Reddy discloses a method comprising: 
projecting onto a liquid images of keys of a computer game controller (Page 156; projecting images onto water; Fig. 7-11; Page 159, games); 
receiving indication of interaction with the images (Fig. 2; Page 156-157; poking fingers from beneath the water, stroking water by hand, scooping water, hitting water); and 
based on the indication, controlling a computer game (Fig. 7-11; Page 159, stroking, scooping, hitting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of U.S. Publication No. 2018/0164976 to Ho.
As to claim 9, Koike discloses the device of Claim 1, but does not expressly disclose wherein the indication of an interaction with the image is received from a motion sensor.
Ho teaches wherein the indication of an interaction with the image is received from a motion sensor (Para. 0042, the image projection device may include an infrared projector and a monochrome complimentary metal-oxide semiconductor sensor (CMOS) (or other depth/motion sensors) that work together to “see” the room in three dimensions regardless of the lighting conditions in the area around the image projection device 302.).
It would have been obvious to one of ordinary skill in the art to modify the device of Koike to include the motion sensor of Ho because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the depth sensor of Koike and the motion sensor of Ho perform the same general and predictable function, the predictable function being “seeing” an area in three dimensions. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the depth sensor of Koike by replacing it with the motion sensor of Ho. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 16, Koike discloses the device of Claim 13, but does not expressly disclose wherein the indication comprises signals from at least one motion sensor.
Ho teaches wherein the indication comprises signals from at least one motion sensor(Para. 0042, the image projection device may include an infrared projector and a monochrome complimentary metal-oxide semiconductor sensor (CMOS) (or other depth/motion sensors) that work together to “see” the room in three dimensions regardless of the lighting conditions in the area around the image projection device 302.).
It would have been obvious to one of ordinary skill in the art to modify the device of Koike to include the motion sensor of Ho because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the depth sensor of Koike and the motion sensor of Ho perform the same general and predictable function, the predictable function being “seeing” an area in three dimensions. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the depth sensor of Koike by replacing it with the motion sensor of Ho. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of AquaTop Display by Matoba et al. (Matoba).
As to claim 17, Reddy discloses the assembly of Claim 13, but does not expressly disclose wherein the indication comprises a sonic indication.
Matoba teaches wherein the indication comprises a sonic indication (Fig. 5; Page 3; visual andtactile feedback using low frequency audio).
It would have been obvious to one of ordinary skill in the art to modify the device of Koike to include the audio feedback of Matoba because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify the device of Koike to include the audio feedback of Matoba is expressly provided by Matoba, stating that “the existing feedback systems will give the AquaTop Display the ability for more complex interactions with objects that are floating on the water surface (Page 4).”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Koike to include the audio feedback of Matoba with the motivation of using increasingly complex interactions with a user.  

Allowable Subject Matter
Claims 4-7, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626